Name: 2003/271/EC: Council Decision of 8 April 2003 appointing a member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2003-04-17

 Avis juridique important|32003D02712003/271/EC: Council Decision of 8 April 2003 appointing a member of the Committee of the Regions Official Journal L 099 , 17/04/2003 P. 0050 - 0050Council Decisionof 8 April 2003appointing a member of the Committee of the Regions(2003/271/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the Spanish Government,Whereas:(1) On 22 January 2002 the Council adopted Decision 2002/60/EC appointing the members and alternate members of the Committee of the Regions(1).(2) The seat of a member of the Committee of the Regions has become vacant following the resignation of Mr Eduardo ZAPLANA HERNÃ NDEZ-SORO, of which the Council was notified on 6 February 2003,HAS DECIDED AS FOLLOWS:Sole ArticleMr JosÃ © Luis OLIVAS MARTÃ NEZ is hereby appointed a member of the Committee of the Regions in place of Mr Eduardo ZAPLANA HERNÃ NDEZ-SORO for the remainder of his term of office, which ends on 25 January 2006.Done at Luxembourg, 8 April 2003.For the CouncilThe PresidentG. Drys(1) OJ L 24, 26.1.2002, p. 38.